Citation Nr: 9933911	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  96-26 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for hypertensive 
cardiovascular disease, currently evaluated as 60 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from September 1958 to 
August 1961.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1996 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board remanded this case in 
January 1999.

It is noted that the appellant appeared at a hearing before 
the undersigned Member of the Board on August 15, 1997, and a 
transcript of that hearing has been associated with the 
record on appeal.


FINDINGS OF FACT

1.  The more recent medical evidence in this case does not 
reflect a diagnosis of acute or chronic congestive heart 
failure, or METs of 3 or less, or left ventricular 
dysfunction with an ejection fraction below 30 percent.

2.  It is not shown by the evidence that the appellant has 
definite signs of congestive heart failure, or that he has 
had acute heart failure in the recent past.

3.  The appellant has a single service-connected disability, 
hypertensive cardiovascular disease, rated 60 percent 
disabling.

4.  The appellant was last employed on a full time basis in 
1992 and the record reflects that in the opinion of his 
treating cardiologist, he is unemployable for the type of 
work he has experience and training in.

5.  The appellant's hypertensive cardiovascular disease is of 
such severity as to preclude him from obtaining or retaining 
substantial gainful employment.


CONCLUSIONS OF LAW

1.  The appellant's hypertensive cardiovascular disease is no 
more than 60 percent disabling pursuant to the schedular 
criteria.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. 
Part 4, § 4.100, Diagnostic Code 7007 (1996) & (1999).

2.  The appellant's service-connected heart disease prevents 
him from securing or following a substantially gainful 
occupation.  38 C.F.R. § 4.16(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's claims are well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This finding is based on his contentions regarding 
the increased severity of his hypertensive cardiovascular 
disease and his allegation that he is totally disabled due to 
his heart disorder.  See Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).

Increased Disability Evaluation:  Hypertensive Cardiovascular 
Disease

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Service connection for hypertensive cardiovascular disease 
was originally granted by rating decision in January 1976 and 
assigned a 30 percent rating under Diagnostic Code 7007.  It 
was documented in service that the appellant had a number of 
suspected high blood pressure readings and an abnormal 
electrocardiogram (EKG).  A VA examination conducted in 
November 1975 disclosed left ventricular hypertrophy and 
minor T waves changes on an EKG.  The diagnosis made at that 
time was hypertensive cardiovascular disease, cause 
undetermined.

The record reflects that the appellant's disability rating 
for the hypertensive cardiovascular disease was increased 
from 30 to 60 percent disabling in April 1995 based on the 
results of a VA examination conducted in March 1995.  
Although there was no evidence of chronic congestive heart 
failure or evidence of current illness from coronary 
occlusion or thrombosis, the appellant had angina with 
moderate exertion at the time of the 1995 VA examination, and 
this evidence, combined with a hospital report which showed 
that he had recently suffered from a heart attack in October 
1992, was considered by the RO as sufficient to justify the 
increased rating to 60 percent under Diagnostic Code 7007-
7005.

The appellant was most recently evaluated on a VA 
compensation examination conducted in April 1998 at the VA 
Medical Center in Alexandria, Louisiana.  Based on the 
appellant's reported complaints, the evidence in the claims 
file, see Notice of Temporary Transfer of Veteran's Record, 
and the results of the clinical examination, including EKG 
and echocardiogram (ECG), the examiner concluded that the 
appellant had coronary artery disease.  The following was 
noted with respect to his reported complaints and medical 
history, in pertinent part:

The patient has occasional dizziness.  
The patient has dyspnea and angina on 
exertion.  The patient has a history of 
heart attack in October 1994.  He has a 
history of angioplasty in October, 1994.  
The patient is on heart medicine 
consisting of metoprolol 50 mg tablets 
two times a day.  The patient is also on 
Trental, Zocor, aspirin and 
nitroglycerin.  On exercise stress 
testing, the patient was unable to 
complete treadmill exercise testing in 
June of 1997.  Estimated METS [metabolic 
equivalent] level is 5.  The patient has 
no thyroid disease.

The examiner added that the appellant was unable to walk more 
than four blocks without stopping and that he could not 
perform sexually.  Further, the examiner stated that the 
appellant was able to mow his lawn, albeit, slowly, and that 
he was working at the present time.  Physical examination 
findings disclosed that the heart had a regular rhythm with 
no murmur and that blood pressure readings were 136/58 
(sitting), 136/68 (lying down) and 130/72 (standing).  Pulse 
was 56 and the appellant had no rubs, edema, liver 
enlargement or congestive heart failure.  The results of the 
EKG were interpreted as showing sinus bradycardia with a 
ventricular rate of 57 per minute, with minimal voltage 
criteria for left ventricular hypertrophy.  With respect to 
the latter, the examiner added that that finding may reflect 
a normal variant.  The report of the ECG taken in connection 
with the examination showed +1 enlargement of the left atrium 
and concentric hypertrophy of the left ventricular, but with 
no left atrial mass or clot, no valvular lesions, and 
moderate to good left ventricular function.  His ejection 
fraction (EF) was 58 percent on the ECG.

Regarding the appellant's work history, the record reflects 
that he was last employed on a full-time basis in September 
1992 at which time he retired from the United States Postal 
Service with over 33 years of service as a mail handler and 
procurement clerk.  He testified on appeal to this Board 
Member in August 1997 that he received a regular retirement 
for years of service.  Following his retirement, the 
appellant testified that he worked part-time in 1993 for the 
Crowley School Department in Springfield, Massachusetts and 
made $400.  After that, he returned to Louisiana in 1994 and 
worked odd jobs cutting grass, hanging wall paper, sheetrock 
and doing small concrete/asphalt-type jobs on driveways.  He 
stopped working entirely in October 1994 after his heart 
attack.  At his hearing in August 1997, the appellant 
testified that he had a high school education and technical 
training in fixing industrial oil-fired heating equipment in 
addition to his experience working for the Postal Service.  
Further, as alluded to by his work experience, he stated that 
he worked in carpentry and handyman-type activities in the 
past, but due to the strenuous nature of the work, he could 
no longer engage in that line of work.

Private medical records dated in 1994-95 reflect treatment 
for the appellant's heart condition coincident with his 
October 1994 heart attack, to include follow-up care 
involving an angioplasty procedure performed by a Dr. V. A. 
Valentino, M.D., in February 1995.  None of these records, 
including a Spectral Doppler ECG and a chest x-ray, showed 
that he had active congestive heart failure.

A statement prepared by the aforementioned Dr. Valentino in 
June 1997 indicated the following, in pertinent part:

[The appellant] [has been followed over 
the last three years] for severe coronary 
and peripheral vascular disease.  He has 
undergone angioplasty of his circumflex, 
marginal branch, and has regional wall 
motion abnormality with an enlarged left 
ventricle and a mildly depressed left 
ventricular ejection fraction.  In 
addition, [he] has moderate to severe 
reduction in flow to his right extremity, 
with moderate reduction in flow to the 
left extremity.  He is limited by 
claudication at less than one block, and 
has angina with ordinary activity.

Because of the aforementioned medical 
problems, I do not feel that [the 
appellant] is suitable for full-time 
employment.  At best, I think that he 
would be able to perform a strictly 
sedentary job, with a maximum work week 
of 20 hours.
In addition to the above, the record reflects that the 
appellant was hospitalized for a few days in March 1999 for 
unstable angina and a transient cerebral ischemic attack.  He 
was diagnosed with coronary artery disease and peripheral 
vascular disease at discharge.  An EKG showed that he had a 
normal sinus rhythm but with some inferior ST-T change 
suspicious for ischemia.  An ECG showed left ventricular 
enlargement and an EF of 50-55 percent.  However, the chest 
x-ray was normal and there was no hemodynamically significant 
carotid arterial stenosis seen on a carotid ultrasound.

The Board has reviewed the evidence in the claims file, to 
include the medical reports detailed above; however, primary 
emphasis for purposes of this claim is placed on the reported 
complaints and findings noted on the April 1998 VA 
examination and the March 1999 hospital reports.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994) (while evaluation 
of a service-connected disability requires review of the 
veteran's medical history, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern).

The appellant's hypertensive cardiovascular disease is 
presently rated 60 percent disabling under Diagnostic Code 
7007-7005.  The schedular criteria as revised effective from 
January 12, 1998, provides a 60 percent under Code 7007 for 
hypertensive vascular disease or under Code 7005 for 
arteriosclerotic heart disease (coronary artery disease) where 
there is more than one episode of acute, congestive heart 
failure in the past year, or; METs workload between 3-5 
resulting in dyspnea, fatigue, angina, dizziness, or syncope 
or; left ventricular dysfunction with an EF of 30 to 50 
percent.  The maximum rating, 100 percent, under Code 7007 or 
7005, as revised, requires evidence showing chronic congestive 
heart failure, or; workload METs of 3 or lower resulting in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an EF of less than 30 percent.

As this case was in appellate status when the Schedule for 
Rating Disabilities for cardiovascular disorders was amended, 
the appellant's claim is also entitled to consideration under 
the "old" rating criteria that were in effect prior to 
January 1998.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991) 
(where the law or regulation changes after a claim has been 
filed but before the administrative or judicial appeal has 
been concluded, the version most favorable to the claimant 
will apply).

Under the version of Diagnostic Code 7007 in effect prior to 
the amendments to the Schedule cited above, a 60 percent 
required marked enlargement of the heart, confirmed by 
roentgenogram, or the apex beat beyond midclavicular line, 
sustained diastolic hypertension, diastolic 120 or more, which 
may later have been reduced, dyspnea on exertion, more than 
light manual labor precluded.  The maximum rating of 100 
percent required evidence showing definite signs of congestive 
failure, more than sedentary employment precluded.

Under the "old" criteria for arteriosclerotic heart disease, 
a higher rating of 100 percent under Diagnostic Code 7005 
requires evidence showing acute illness during and for 6 
months following coronary occlusion or thrombosis or, after 6 
months following the acute illness, "chronic residual 
findings of congestive heart failure or angina on moderate 
exertion..."  38 C.F.R. Part 4, Code 7005 (1996).

After having reviewed all of the relevant evidence, the Board 
concludes that the appellant is appropriately rated for his 
service-connected heart disease at the 60 percent disability 
rating level under either the "old" or "new" criteria.  As 
detailed above, the more recent medical evidence in this case 
does not reflect a diagnosis of acute or chronic congestive 
heart failure or METs of 3 or below, or left ventricular 
dysfunction with an EF below 30 percent.  His most recent 
METs were estimated at 5 by the VA examiner in April 1998 
based on review of his medical records and all of his EF 
scores taken since 1994 by VA and private medical providers 
have never been below the 30 percent mark and there are no 
diagnosis of chronic congestive heart failure.  In this 
regard, it is also noted that the medical history of the 
appellant's disability is not shown to be consistent with 
congestive heart failure, either acute or chronic in nature.  
As detailed above, he was last hospitalized for this 
disability in March 1999 at which time it was not documented 
that he had chronic congestive heart failure.  He definitely 
has angina with even ordinary exertion, so it is clear that 
his disability falls within the criteria for a 60 percent 
rating.  However, he would not be entitled to 100 percent 
schedular rating under the old or revised schedular criteria.  
Even under the old criteria for coronary artery disease, 
angina on moderate exertion must still follow either acute or 
chronic illness due to congestive heart failure to warrant 
the 100 percent rating; in this case, it is not shown that he 
has had such illness.  Accordingly, an increased evaluation 
above the current 60 percent rating for this disability 
pursuant to the schedular criteria is not warranted.

Moreover, since the recent medical findings and diagnosis 
provided on the VA examination and private medical reports of 
1998-99 are uncontradicted by any other competent (i.e., 
medical) diagnosis or opinion, the Board finds the medical 
findings reported by this evidence to be more probative to the 
outcome of this appeal.  Francisco, 7 Vet. App. 55 (1994).  
Accordingly, the Board finds that the appellant's contentions 
offered in conjunction with his claim for increased 
compensation benefits are outweighed by the medical evidence 
cited above which has been found more probative to the issue 
on appeal and therefore, such contentions cannot serve to 
establish a finding of increased disability due to the 
service-connected hypertensive heart disease.  The Board has 
also considered the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the appellant.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, for the reasons discussed above, it 
is the Board's opinion that the currently assigned 60 percent 
rating for this disability accurately reflects the level of 
impairment pursuant to the schedular criteria.

It should also be emphasized that there is no evidence of 
record showing that the appellant is qualified to render a 
medical diagnosis or opinion.  Hence, the medical evidence of 
record cited above specifically outweighs his views as to the 
extent of functional impairment caused by this disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(lay assertions will not support a finding on questions 
requiring medical expertise or knowledge).

Finally, and for the reasons discussed above, the evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. §§ 3.102, 4.3 (1999).

Total Disability Evaluation based on Individual 
Unemployability

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 4.16 (1999).

Service connection is in effect only for the appellant's 
hypertensive cardiovascular disease, rated 60 percent 
disabling.  Thus, the rating criteria of 38 C.F.R. § 4.16(a) 
are met.  The question then is whether this service-connected 
disability renders the appellant unemployable.

As detailed above, the record on appeal reflects that the 
appellant was last employed on a full-time basis in September 
1992 at which time he retired from the Postal Service with 
over 33 years of service as a mail handler and procurement 
clerk.  Following his retirement, he worked part-time in 1993 
for the Crowley School Department in Springfield, 
Massachusetts and made about $400.  He returned to Louisiana 
in 1994 and worked odd jobs cutting grass, hanging wall 
paper, sheetrock and doing small concrete/asphalt-type jobs 
on driveways.  He stopped working entirely in October 1994 
after his heart attack.  His educational background is 
significant for a high school diploma and technical training 
in fixing industrial oil-fired heating equipment.  As noted 
above, the appellant testified that he worked in carpentry 
and handyman-type activities in the past, but due to the 
strenuous nature of the work, he could no longer engage in 
that line of work.

The Board also notes that in the opinion of the appellant's 
treating cardiologist, Dr. Valentino, he is unemployable for 
full-time work due to the severity and functional limitations 
imposed by his hypertensive cardiovascular disease.  While 
Dr. Valentino noted that the appellant could perform 
sedentary-type work at about a half-time workweek level, the 
Board observes that in this case, his prior work experience 
and training is not in areas that are generally consistent 
with, as Dr. Valentino referred to, "strictly sedentary" 
employment.  Since the schedular criteria are met, the 
analysis must consider whether the appellant's compensably-
rated service-connected heart disease disability renders him 
unemployable.

After a careful review of the evidence of record, to include 
consideration of the above-cited medical opinion prepared by 
Dr. Valentino in June 1997, for which no other competent 
evidence is contradictory, the Board concludes that the 
appellant's service-connected disability picture, with 
significant physical impairment caused by his service-
connected heart disorder, is now of sufficient degree to 
render him unemployable.  Although he does not meet the 
schedular standards for a total rating, it is important to 
note that the existence or degree of other nonservice-
connected disabilities must be disregarded since the criteria 
under section 4.16(a) are met in this case.  Further, it 
should be noted that Dr. Valentino specifically stated that 
the appellant could only walk one block due to the severity 
of his condition and that he had angina even with ordinary 
activity.  Taking a realistic view of the evidence therefore, 
the Board finds that the appellant would be extremely 
impaired to be able to find and maintain suitable full-time 
employment in work that he was generally qualified for, 
essentially, manual labor jobs which would require more than 
ordinary physical exertion.  In his case, it appears 
reasonable to conclude that "strictly sedentary" employment 
is ruled-out on the basis of his rather limited 
educational/training background and his prior work 
experience.

Accordingly, with consideration of the appellant's work 
history, training, educational background, and current 
restrictions on daily life caused by his heart disease, as 
shown by the evidence and commented on by Dr. Valentino, the 
Board concludes that entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities is warranted.


ORDER

An increased rating above 60 percent for the appellant's 
hypertensive cardiovascular disease is denied.

A total disability evaluation based upon unemployability due 
to service-connected disabilities is granted.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

